EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Scott Conley, on May 31, 2022.

The application has been amended as follows: 
Claims 42 and 44-48 are rejoined and allowed.

Claims 35 and 38, line 1, “34” has been changed to –32--.

Claim 42 has been rewritten as follows:
--Claim 42. 	A method of producing the material of Claim 32, comprising:
aligning a plurality of anisotropic particles by at least exposing the anisotropic particles to a magnetic field, such that the longest dimensions of respective anisotropic particles of the plurality of anisotropic particles are substantially parallel,
wherein at least some anisotropic particles of the plurality of anisotropic particles comprise iron nitride and have an aspect ratio of at least 2.2, 
wherein each anisotropic particle of the plurality of anisotropic particles includes at least one iron nitride crystal, and wherein the respective <001> crystal axes of at least some of the at least one iron nitride crystals of the plurality of anisotropic particles are substantially parallel to the longest dimensions of the respective anisotropic particles; and
joining the plurality of anisotropic particles to form a bulk material comprising iron nitride.

Claim 43 has been canceled.

Claim 44, line 1, “43” has been changed to – 42 --.

End of Amendment













REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record, singly or combined, teach or suggest anisotropic particle of iron nitride crystal having the specific morphology as claimed and an aspect ratio of at least 2.2 and wherein the dimension measured along <001> crystal axisis about 1 nm and the shorter dimension along the other two crystal axes is between 200-500 nm.  Takahashi’023 does teach anisotropic particles of iron nitride crystals having an aspect ratio from 1-200 and the average major axis length being from 40 nm to 5000 nm which overlaps the claimed range of about 1000 nm.  However, the range of the length from 40 nm and 5000 nm with an aspect ratio 1-200 is wildly random; from actual samples produced by the method of Takahashi, anisotropic particles with an aspect ratio at 12 or lower have an average major axis length well below 1000 nm and iron nitride with an average major axis length above 1000 nm has an aspect ratio of 45 or larger.  Example 5 represents an anisotropic particle closest to the claimed product, where the particle has an aspect ratio of 2.6, but the major axis is only 122 nm, which is well below the claimed length of about 1000 nm.  Therefore, the method of Takahashi does not appear to produce the anisotropic particles having the dimensions and aspect ratio as required in the instant claims, and there is no guidance or suggestion in Takahashi teaching that would make it obvious to arrive at anisotropic particle of iron nitride with an average major axis length at about 1000 nm with an aspect ratio at about 2.2 and the shorter dimensions measured between 200-500 nm as required in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

May 31, 2022